Westbrook, J.
(dissenting):
I concur fully in the views of brother Learned, that an account for lawyers’ services is referrible, and I can not subscribe to the doctrine, that such an account should be submitted to a jury, without any regard to the fact that it is a long one consisting of many items. Neither, in my opinion, .is there any propriety'in referring a cause involving issues of that character to a person not a lawyer. So to do is to create a tribunal unfit, for want of knowledge, to decide it, instead of one .perfectly competent to deal with the .questions it would present.
Without giving any details for my conclusion, I think the order of reference should be sustained ; on within adjudged cases there is in this action a long account to be examined.
Present — Learned, P. J., Bocees and Westbrook, JJ. ■
Order reversed, with ten dollars costs and printing disbursements, and motion denied, with ten dollars costs.